Exhibit 10.21(a)
December 7, 2009
David Harvey
18605 Sarazen Ct.
Yorba Linda, CA 92866
Dear David:
It is my pleasure to confirm the offer of employment made to you for the
position of Executive Vice President and Chief Operations Officer of Citizens
Business Bank. The position reports directly to Chris Myers, President and Chief
Executive Officer.

      Position:  
Executive Vice President and Chief Operations Officer
   
 
Salary:  
$270,000 per year. You will be eligible for an annual Performance Review in
April of each year, beginning 2011.
   
 
Sign On Bonus:  
$100,000. In the event that you voluntarily leave Citizens Business Bank prior
to 12/31/10, you will be responsible for the reimbursement of the signing bonus.
   
 
Stock Options:  
20,000 Stock Options upon Board approval.
   
 
Car Allowance:  
$1,200.00 monthly.
   
 
Country Club
Membership:  
The Bank agrees to reimburse you for monthly dues, fees and reasonable business
expenses associated with one club membership. You will be reimbursed for the
cost to transfer your current membership.
   
 
Performance
Compensation:  
You will be eligible to participate in the 2010 Performance Compensation Plan
payable in February 2011. You will have the potential to earn up to 75% of your
base salary.
   
 
Deferred
Compensation:  
You will be eligible to participate in the Deferred Compensation Plan. Details
will be provided to you upon hire.
   
 
Change of Control:  
Two year Change of Control
   
 
Start Date:  
On or before December 31, 2009

 



--------------------------------------------------------------------------------



 



Page 2 of 3
David Harvey
December 7, 2009
As a full-time regular employee you will be eligible to participate in the
Bank’s benefit plans. All benefits are based on your anticipated start date
indicated above.
You will be provided detailed information about your medical benefit options
shortly before your waiting period ends.

  •   Vacation

      You will be eligible for (20) days of vacation in 2010.

  •   Medical Insurance

      You will be eligible to participate in the Bank’s Benefits Plan on the
first day of the month following (30) days of continuous employment with the
Bank.

  •   401(k) and Profit Sharing Plan

      You will be eligible to participate in the CVB Financial Corporation
401(k) portion of the plan on January 1, 2010. Profit Sharing information will
be provided to you.

Drug Test — We require a pre-employment drug test. The job offer will be
contingent on successfully passing the drug test. Please contact Human Resources
to schedule an appointment for a pre-employment drug test. The number is
(909) 483-7113.
At Will Statement — The employment relationship is based on the mutual consent
of the associate and Citizens Business Bank. Accordingly, at any time, either
the associate or the Bank can terminate the employment relationship at will,
with or without cause or advance notice.
Proprietary or Confidential Information — We would also like to confirm that we
are not hiring you to acquire any proprietary or confidential information of
your prior employers and ask that you neither bring any such information with
you nor disclose any such information during your employment with us. We also
want to ensure that your employment with the Company does not violate any
noncompetition, non-solicitation, nondisclosure, or proprietary information or
other similar agreements to which you may be bound. If you are bound by such an
agreement with a prior employer or anyone else, please give us a copy of that
agreement so that we can ensure that your employment with CBB will not violate
that agreement. By not providing us with such an agreement, you are representing
that no such agreement exists and that you will not be prevented from performing
any of your duties for CBB as a result of any agreement with or other
contractual or statutory obligation to (including, without limitation, any
noncompetition, proprietary information or nondisclosure agreement) any prior
employer or other person or entity.

 



--------------------------------------------------------------------------------



 



Page 3 of 3
David Harvey
December 7, 2009
Please feel free to call me if you should have any questions or require
additional information. This offer will expire five (5) days from the date of
this letter. Should you accept, I ask that you sign and return one copy of this
letter. In the meantime, I would be glad to discuss any aspect of this offer
with you.
We are excited to have you as an important part of the Citizens Business Bank
team.
Sincerely,
Christopher D. Myers
President and Chief Executive Officer
I have read this offer and accept the terms of the position described herein.

                 
Signature
 
 
  Date  
 
   

 